Citation Nr: 1633707	
Decision Date: 08/25/16    Archive Date: 08/31/16

DOCKET NO.  12-01 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased initial disability rating for cervical spine intervertebral disc syndrome (IVDS) with degenerative joint disease (DJD), rated as 10 percent disabling prior to June 28, 2013, and as 20 percent disabling from that date.

2.  Entitlement to service connection for low back disability.

3.  Entitlement to an effective date earlier than October 14, 2009, for the award of a total disability rating based on individual unemploybility due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Patricia E. Roberts, Esquire


WITNESSES AT HEARING ON APPEAL

Appellant and her husband


ATTORNEY FOR THE BOARD

N. Rippel, Counsel

INTRODUCTION

The Veteran served on active duty from October 1979 to October 1984. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In that decision, the RO granted service connection for DJD, cervical spine, and assigned a noncompensable rating, effective October 14, 2009.  The RO also reopened and denied a claim of service connection for low back disability, and declined to reopen claims of service connection for an acquired psychiatric disorder, to include bipolar disorder, and PTSD.  In a November 2011 rating decision, the RO increased the rating for the cervical spine to 10 percent, effective October 14, 2009.  In a January 2012 rating decision, the RO granted service connection for PTSD.  In a November 2013 rating decision, the RO increased the rating for the cervical spine to 20 percent, effective June 28, 2013, and awarded service connection for related left upper extremity radiculopathy, rated at 10 percent, effective June 28, 2013.  In an April 2014 rating decision, the RO continued a 30 percent rating for PTSD and noted that the stressors forming the basis for PTSD included in-service physical trauma as well as sexual assault.  

The Veteran and her husband provided testimony at a hearing before a Decision Review Officer (DRO) of the RO in March 2011.

With respect to the Veteran's claim for an increased rating for cervical spine disability, as the November 2013 rating increase did not represent a full grant of the benefits sought, the Veteran's appeal was not abrogated and the matter remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In an October 2014 decision, the Board denied an earlier effective date for the award of service connection for DJD of the cervical spine, reopened the previously denied claims of service connection for low back disability and an acquired psychiatric disability, to include bipolar disorder, and remanded these claims on the merits to the Agency of Original Jurisdiction (AOJ).  The Board also remanded the matter of entitlement to an increased rating for the cervical spine disorder to the AOJ.  

In an April 2015 rating decision, the AOJ granted service connection for bipolar disorder, indicating that the service-connected psychiatric disorder was now bipolar disorder with PTSD, and also granted TDIU.  In an April 2015 supplemental statement of the case (SSOC) the RO continued to deny service connection for a low back disability as well as an increased rating for the cervical spine disability.  These two claims have been returned to the Board for appellate review.  As the sufficient efforts were made to obtain the noted medical records and the requested medical examination and opinion were obtained, the Board finds the directives have been substantially complied with, and the matters again are before the Board.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The issue of an earlier effective date for the award of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  Throughout the period of the appeal, the Veteran's service-connected cervical spine IVDS with DJD has been manifested by painful, limited motion with muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour; forward flexion of the cervical spine has not been limited to 15 degrees or less; the cervical spine disability has not resulted in ankylosis, any incapacitating episodes necessitating bed rest prescribed by a physician or any associated objective neurologic abnormalities.

2.  A low back disability was not manifest in service and is unrelated to service; arthritis of the low back was not diagnosed within one year of discharge; a low back disability is unrelated to a service-connected disease or injury.


CONCLUSIONS OF LAW

1.  At all times relevant to the period on appeal, the criteria for a disability rating 20 percent for cervical spine IVDS with DDD have been met or approximated; the criteria for a rating in excess of 20 percent have not been met or approximated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.14, 4.71a, Diagnostic Codes 5235-5243 (2015).

2.  A low back disability was not incurred in or aggravated by service, and arthritis of the low back may not be presumed to have been so incurred or aggravated; a low back disability is not proximately due to or the result of service-connected disease or injury.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  VA issued notice letters in October 2009 and December 2009, prior to the initial unfavorable adjudication in July 2010.  This letter advised the Veteran of what evidence was necessary to substantiate her claim, the evidence VA would obtain, the evidence the Veteran must provide, and how disability rating and effective date are determined.  As the letter contained all of the necessary information listed above, the Board finds VA has met its duty to notify.

The duty to assist includes assisting the claimant in the procurement of relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's available service treatment records (STRs) have been associated with the claims file.  Social Security Administration (SSA) records have also been obtained.  The Veteran's VA treatment records have been associated with the claims file. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law.  See 38 C.F.R. § 3.159(c)(4).  The Veteran was provided with a VA examinations in March 2010 with addendum opinion in May 2010; June 2013; and February 2015 with addendum opinion dated in March 2015.  The most recent examination and opinion were adequate because the examiner considered and addressed the Veteran's contentions, reviewed the claims file in conjunction with the examination, conducted a thorough medical examination of the Veteran, and provided sufficient supporting rationale for the opinions.  Based on the foregoing, the Board finds the 2015 examination report and addendum opinions collectively to be thorough, complete, and a sufficient basis upon which to reach a decision on the Veteran's claims  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As such, the Board finds VA has provided an adequate medical examination and opinions, and obtained all relevant identified records, and its duty to assist in this case is satisfied.

II.  Increased Rating

General Legal Criteria: Disability Ratings

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015). 

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2015). 

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2015).  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

In rating a disability of the musculoskeletal system, the following factors are for consideration.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202, 206-207 (1995). 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45; DeLuca at 206-07.

Also with arthritis or periarticular pathology, painful motion is factor to be considered.  The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2014) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disabilities under review.  In this regard the Board notes that where entitlement to compensation has already been established and an increase in the disability is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Veteran seeks an increased rating for her cervical spine disability based on manifestations including pain and limited motion.  She stated in recent written argument that she is limited in her ability to move her neck normally and it affects her lifestyle.  

The cervical spine disability has been rated 10 percent prior to June 28, 2013, and 20 percent disabling thereafter, under diagnostic code 5242-5243.  

The general rating formula for disease and injures of the spine, specifically, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, provides as follows:

A 10 percent rating for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; the combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height;

A 20 percent rating for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or the combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis;

A 30 percent rating for forward flexion of the cervical spine 15 degrees or less, or favorable ankylosis of the entire cervical spine.
A 40 percent rating for unfavorable ankylosis of the entire cervical spine.

A 100 percent rating for unfavorable ankylosis of the entire spine.

Normal forward flexion of the cervical spine is 0 to 45 degrees, extension is 0 to 45 degrees, left and right lateral rotation are 0 to 80 degrees.  The normal combined range of motion for the thoracolumbar spine is 340 degrees.  38 C.F.R. § 4.71a, DCs 5235-5243 (2015). 

Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (memorandum decision); Nix v. Brown, 4 Vet. App. 462, 465 (1993); and Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  Ankylosis has also been defined as stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).

Intervertebral disc syndrome (preoperatively or postoperatively) is evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes warrants a maximum 60 percent rating when rating based on incapacitating episodes, and such is assigned when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is assigned for incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  A 20 percent rating is assigned for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 10 percent rating is assigned for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  Note 1 provides that for the purposes of evaluations under DC 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. "Chronic orthopedic and neurological manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  38 C.F.R. § 4.71a , DC 5243 (2015).

Throughout the appeal period, the Veteran has consistently asserted that her cervical spine disability has been manifested by significant amounts of pain and has caused difficulty moving that has essentially resulted in abnormal gait or abnormal spinal contour.  VA treatment records and those provided by SSA (which consist virtually entirely of VA treatment records) dated during the pendency of this claim show that the Veteran receives treatment and pain management to include prescription medication for her cervical spine disability.  These records, along with the VA examination results, generally confirm that the cervical spine disability was productive of such significant pain and symptoms to more nearly approximate the criteria for a 20 percent rating at all times relevant to the claim, to include the period prior to June 28, 2013, but that a rating in excess of 20 percent is not warranted.  The Board notes that the Veteran urged in an October 2010 statement as well as in her March 2011 DRO hearing that to the extent she seemed better in the earlier examination reports, she was in fact on a significant amount of pain medication which gave her the false appearance of being better at the examinations.  In reality, she was very limited in her neck movement when she was not on high amounts of pain management medication.  See DRO transcript, p. 8, also the Veteran's October 2010 statement.  

The Veteran was afforded a VA examination of the cervical spine in March 2010.  There was reportedly no evidence of radiating pain on movement of the cervical spine, muscle spasm, tenderness, guarding, weakness, or ankylosis.  Range of motion was full and pain free.  Spinal curvature and head position was normal.  There was no further limitation by pain, fatigue, weakness, lack of endurance, or incoordination with repetitive use.  X-rays revealed evidence of degenerative arthritis with loss of cervical lordosis that was consistent with degenerative joint disease.  All associated neurological functions were normal.  Again, the Board notes that the Veteran has since reported that she was able to function temporarily at a higher level during this examination only due to the fact that she was on significant medication.  In this regard, treatment records show that in October 2011, she was seen after being referred for a pain consult and reported chronic neck pain with occipital neuritis and facet inflammation.  She characterized her pain as constant and aching but with no aggravating factors.  Neck pain radiated down her left upper extremity.  X-rays confirmed findings of degenerative changes.  

The Veteran was afforded a VA examination of the cervical spine in June 2013.  Range of motion test results showed forward flexion, extension, right lateral flexion and left lateral flexion are each limited to 30 degrees (normal is 45 degrees).  Right lateral rotation was limited to 60 degrees and left lateral rotation was limited to 55 degrees (normal is 80 degrees).  There was objective evidence of painful motion upon examination.  There was objective evidence of intervertebral disc syndrome, but no evidence of incapacitating episodes within the past 12 months.

Based on this June 2013 examination, the RO increased the Veteran's rating from 10 to 20 percent for the cervical spine disability.  However, for the reasons stated above, the Board resolves reasonable doubt in the Veteran's favor and finds that the cervical spine disability warrants a 20 percent rating for the period prior to June 28, 2013.  

A February 2015 report of VA examination denotes the diagnosis of cervical spine DDD.  The cervical spine was noted with flexion to 30 degrees, extension to 30 degrees, bilateral lateral flexion to 30 degrees and bilateral rotation to 70 degrees.  The examiner noted there was no functional loss, there was pain on motion and localized tenderness.  The examiner also noted no muscle spasm or guarding, that muscle strength was 5/5 (normal) with no atrophy, reflexes and sensory were normal, no radiculopathy and no IVDS.  Imaging was noted to show arthritis and that does impact employment.  IVDS was noted to have caused no incapacitating episodes requiring bed rest.  

As noted, the Veteran's cervical spine disability has been, prior to this decision, evaluated as 20 percent disabling as of June 28, 2013, and 10 percent prior thereto, pursuant to the general rating formula.  However, during the entire period relevant to this claim and the Veteran's testimony regarding functional loss, the Board concludes that this 20 percent evaluation, and no higher, is appropriate.  In this regard, the Board notes that a higher evaluation requires evidence of forward flexion of the cervical spine 15 degrees or less, or favorable ankylosis of the entire cervical spine.  Such is not shown or approximated by the evidence of record.  The range of motion consistently exceeds 15 degrees flexion and there has been no demonstration of ankylosis.  Moreover, there is no evidence of incapacitating episodes of intervertebral disc syndrome that would allow for a higher evaluation under the criteria for evaluation of that disability.  The 2015 VA examiner's report specifically indicated there had been no such episodes.  Accordingly, a higher evaluation is not warranted.

As to 38 C.F.R. § 4.59, the Board notes that painful motion has been considered and finds that while it supports the theory that a 20 percent rating is warranted prior to June 28, 2013, it does not support an even higher rating in this case.  The Board accepts that the Veteran has experienced functional impairment and pain due to her cervical spine disability.  See DeLuca.  The Board also finds the Veteran's own reports of symptomatology to be generally credible and in fact support a 20 percent rating prior to June 28, 2013.  However, neither the lay nor medical evidence reflects the functional equivalent of limitation of motion nor the functional equivalent of limitation of flexion required to warrant the next higher evaluation above the assigned 20 percent for the entire period on appeal.  The Board notes that the most recent 2015 examiner's description of the Veteran's neck condition shows that the condition is most appropriately rated at the 20 level and does not approximate the next higher rating.  The Board therefore finds that the evaluation assigned herein is appropriate for the Veteran's cervical spine disability.  As the symptoms are firmly within the 20 percent range, "staged ratings" are not warranted.  

The Board notes that the Veteran is competent to report that her disability is worse.  However, the more probative evidence consists of that prepared by neutral skilled professionals, and such evidence demonstrates that the currently assigned evaluation for the Veteran's cervical spine disability is appropriate.  The evidence preponderates against a finding that an increased evaluation in excess of 20 percent is warranted.  As such, the appeal for a rating in excess of 20 percent is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Extraschedular Consideration

Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2012); see also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veterans entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board has been unable to identify an exceptional or unusual disability picture with respect to the Veteran's service-connected disability.  The medical evidence fails to demonstrate, at any time during the appellate period, musculoskeletal or neurological symptomatology of such an extent that application of the ratings schedule would not be appropriate.  In fact, as discussed in detail above, the symptomatology of the Veteran's cervical spine disability (i.e., painful limited motion) is specifically contemplated under the appropriate rating criteria for the cervical spine.  Accordingly, the Board finds that the Veteran's disability picture has been contemplated by the ratings schedule.

Since the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot.  In short, the evidence does not support the proposition that the Veteran's service connected disability presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2015).

III.  Service Connection

General Legal Criteria: Service Connection

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in-service.  38 C.F.R. § 3.303(d). 

Service connection may also be established for a current disability on the basis of a presumption that a chronic disease, such as arthritis or degenerative joint disease (DJD), that manifested to a degree of 10 percent within one year after service must have had its onset in-service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. 
§§ 3.303, 3.304, 3.307(4), 3.309(a). 

Finally, if there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology.  38 C.F.R. §§ 3.303(b), 3,309; Walker v. Shinseki, 708 F.3d 1331 (2013).  Continuity of symptomatology requires that the chronic disease, including malaria, have manifested in-service. 38 C.F.R. § 3.303(b).  In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings.  Id. 

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Analysis

The Veteran contends she is entitled to service connection for a low back disability.  She urges that she injured her low back in the same parachute-related accident in 1982 that is the acknowledged cause of her service-connected cervical spine disability.  For the reasons provided below, the Board finds that service connection for a low back disability, currently identified as lumbar DJD and IVDS (or degenerative disc disease (DDD)), is not warranted on a presumptive, direct or secondary basis. 

First, the Veteran's claimed low back disability cannot be service-connected on a presumptive basis as a chronic disease.  38 C.F.R. § § 3.307, 3.309.  The Veteran contends she injured her low back in the in-service parachute jump.  The current diagnosis, as noted in the 2015 VA examination, is lumbar spinal stenosis with DJD/DDD disc bulge at L 4 - 5.  While arthritis (DJD) is a listed chronic disease, the preponderance of the evidence is against finding that the Veteran had a diagnosis of such in service or that a diagnosis of such manifested to a degree of 10 percent or more within one year of the Veteran's separation from service.  38 C.F.R. § 3.307 (a)(3).  There is no evidence of manifestations or symptoms associated with low back disability in-service or one year after separation.  The Veteran was not treated for complaints related to a low back disability in the STRs and post-service treatment records are silent for a competent diagnosis of low back DJD/DDD and complaints or residuals of such.  While the Board notes that the Veteran complained of lower back and flank pain during May 1983, the diagnosis was a tubular infection.  The report of the July 1982 in-service injury details complaints concerning the Veteran's cervical spine with no indication of injury to the Veteran's lumbar spine.  The first noted diagnosis of record is in 2005, more than one year from the Veteran's separation.  Accordingly, service connection is not warranted on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309(a).  

Next, service connection cannot be established on the basis of continuity of symptomology.  38 C.F.R. § 3.303(b), 3.309; Walker, 708 F.3d 1331.  Again, arthritis of the low back, such as the Veteran has, is a listed chronic disease and therefore service connection can be established via continuity of symptomatology.  38 C.F.R. §§ 3.303(b), 3.309(a); Walker, 708 F.3d 1331.  However, continuity of symptomatology has not been shown in this case.  The Veteran indicated she experienced treatment for and symptoms of low back pain in-service and her symptoms have persisted since service.  The Veteran's statements are not inherently incredible, but they are not persuasive since there is no objective evidence of manifestations or symptoms associated with the low back in service (with the exception of the pain attributed to a tubular infection), or thereafter until 2005.  Specific records of the claimed in-service treatment have not been identified, and those service treatment records that are of record contradict the Veteran's current statements.  Moreover, VA medical records indicate that when the Veteran complained of back pain during December 2005, she admitted that she had no history of heavy lifting or low back strain but did injure her lower back during an automobile accident.  An MRI performed that same month indicated congenital spinal stenosis and a bulge of the annulus at the L5-S 1 level.  Thus, service connection based on continuity of symptomology is not warranted. 

Finally, service connection is not warranted on a direct basis.  The first element of service connection (a current diagnosis) is met, as the record is replete with reference to diagnosis of lumbar DJD and DDD dated from 2005 onward.  See, e.g., VA examination reports dated in March 2010, June 2013 and February 2015.  Considering the totality of this evidence, the Board finds that an in-service event, injury or disease has been established, and the second element of service connection has been met inasmuch as the incident that the Veteran cites to as the cause of her disability did occur as documented in the record.  

Turning to the third element, the preponderance of the evidence is against a finding that the Veteran's low back disability is causally related to her active duty service.  The Veteran has repeatedly stated that the low back disability was caused by her active duty service, and specifically the documented parachute incident.  However, while the Veteran is competent to describe continuous symptoms since service, the Veteran is not competent to establish the presence of a causal nexus between her current disability and her active duty service, or a service-connected disability as to do so requires medical expertise.  Jandreau, 492 F.3d at 1377.  As there is no competent lay evidence of nexus, the issue of a medical nexus must be determined based on the medical evidence of record.

Turning to the medical evidence, VA treatment records reflect treatment for low back DJD and DDD dating from December 2005.  Records at that time show complaints injuring her lower back during an automobile accident but no history of heavy lifting or low back strain.  As noted, MRI showed congenital spinal stenosis and a bulge of the annulus at the L5-S 1 level.  Subsequent to this, she continued to receive treatment and medication for lumbar disability, to include steroid injections.  

The Veteran was provided with a VA medical examination in March 2010 with addendum in May 2010.  The examiner was asked to offer an opinion regarding whether or not the Veteran's low back disability was related to service.  The examiner found no relationship between the low back disability, thoracolumbar scoliosis with degenerative disc disease, and service.  Her opinion was that the present low back disability with scoliosis was less likely than not caused by or as a result of the complaint of low back pain in service which was shown to be associated with a vaginal infection.  The examiner stated that there was no evidence that the back pain mentioned was of musculoskeletal origin.  

A June 2013 VA Disability Benefits Questionnaire (DBQ) for the cervical spine includes the following remarks about the low back, "The IVDS with radiculopathy of the left lower extremity it is a progression of the prior diagnosis and primarily from the traumatic repetitive multiple parachute jumps that she made while on active duty."  The examiner noted that he did not review any relevant medical evidence, such as the claims folder, VA or service treatment records.  The Veteran reported a history of parachute injury in 1982.  

A February 2015 VA examination report reflects that the examiner examined and interviewed the Veteran, as well as reviewed the available medical record and VA electronic claims record.  

The examiner opined that the current low back disability was not due to service or service-connected disability.  The examiner stated that the lumbar spinal stenosis with DJD/DDD disc bulge at L4-5 and anterolisthesis at L5-S1 is less likely as not incurred in or caused by military active duty service from 1979 to 1984 to include about 38 parachute jumps and also is less likely as not proximately due to or the result of service-connected cervical spine condition and less likely as not aggravated beyond natural progression due to service-connected cervical spine condition.  The examiner noted that extensive medical records available in CPRS and vista web from 1991 to present were reviewed, as were the claims file, statement of claim, previous decision letters and the electronic claims file.  It was noted that the Veteran's current lumbar spine diagnosis was made in 2005.  VA treatment notes show in 1992 Veteran self-referred for counseling, and the medical evaluation at that time is silent to complaints of back or neck pain.  The examiner noted that the Veteran reports after separation from service in 1984 she did not seek treatment for back pain until coming to the VA for care.  VA treatment notes show complaint of back pain in 2005 when spinal stenosis/anterolisthesis was diagnosed, and that the claims file is silent to chronic back pain within one year of separation from service.  The examiner explained that her review of current medical literature shows no evidence of lumbar spinal stenosis with DJD/DDD disc bulge/anterolisthesis as a proximate cause of or source of aggravation of cervical spine condition.  Vista web showed the Veteran's BMIs were in 1991 21, in 2008 31 and now 36 with marked macromastia.  Medical records from 1996 to 2003 are noted as silent to complaint of back pain and kinesiotherapy note shows the Veteran was cleared for gym workouts.  The examiner opined that the preponderance of medical evidence shows the Veteran's current lumbar spine condition is most likely due to strong genetic predisposition to develop back problems, natural aging, escalation of BMI with macromastia and less likely as not due to military service to include about 38 parachute jumps.  She found no medical nexus. 

A supplemental VA opinion was obtained in a March 2015 addendum.  The examiner stated that the low back disability was less likely as not incurred in or caused by military active duty service from 1979 to 1984 to include about 38 parachute jumps, was less likely as not proximately due to or the result of the service-connected cervical spine condition, was less likely as not aggravated beyond natural progression due to the cervical spine condition.  The Board notes that the examiner also responded that the claimed condition, which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury or illness.  The rationale was "as above."  This appears to be an error or misinterpretation in completing the form because there is no indication elsewhere in the rationale that the examiner found that a low back disability existed prior to service.  Such an allegation is not a part of this claim; it is uncontroverted that the Veteran urges her condition began in service, and the error is considered harmless in terms of the weight of the rest of the opinion provided.

The 2015 opinion and addendum were based on review of the history including service treatment records; together they address all of the critical medical issues in this claim regarding nexus and they are entitled to significant probative weight.  Nieves-Rodriguez, 22 Vet. App. at 302-05; Barr, 21 Vet. App. at 312.  The Board finds these opinions to be entitled to more probative weight than the 2013 opinion because the examiner in 2015 reviewed the claims folder, all medical records relevant to the claim, examiner and interviewed the Veteran, and provided in-depth rationale supported by extensive reference to the record.  The opinions rendered in the 2015 examination and addendum reports were thorough and well-supported.  The examiner in 2013 did not review the record, thus the Board finds, as to the critical issue of etiology, the 2015 reports are entitled to more probative weight.

As noted, VA treatment records dated from 2005 through the present reflect continued treatment for the low back.  Based on the competent and credible lay and medical evidence of record, the Board finds that the preponderance of the evidence is against a finding that the Veteran's low back disability is (1) causally related to her active duty service, to include the July 1982 parachute jump incident or (2) proximately due to service-connected cervical spine disability.  As such, the third Shedden element has not been met, and direct service connection is not warranted.  Even if the Veteran's statements asserting that her low back disability was caused by the in-service jump injury or the cervical spine were found to be competent, credible and probative, they are still outweighed by the 2015 examiner's opinion.  The opinion was provided by a medical professional who reviewed the history, interviewed the Veteran, and provided opinions supported by adequate rationale.  

Although the Veteran has established a current disability and an in-service injury, event or disease, the preponderance of the evidence is against a finding that the Veteran's low back disability is causally related to her service or service-connected cervical spine disability.  Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-57; 38 C.F.R. § 3.102.  For these reasons, the claim is denied.



ORDER

A 20 percent rating, and no higher, for cervical spine IVDS with DJD, prior to June 28, 2013, is warranted, subject to the laws governing the award of monetary benefits.

A rating in excess of 20 percent is denied for the entire appeal period.

Service connection for low back disability is denied.


REMAND

In May 2015, the Veteran was notified by the RO that in an April 2015 rating decision, TDIU was granted, effective October 14, 2009.  In May 2015, the Veteran submitted a notice of disagreement regarding the 'effective date of the award for PTSD and Bipolar Disorder' as well as the effective date of TDIU.  While the RO has not yet had the opportunity to issue a statement of the case (SOC) with respect to either claim, the electronic Veterans Appeals Control and Locator System (VACOLS) indicates acknowledgement of the Veteran's NOD as to the bipolar and PTSD claim, but not as to the TDIU claim.  See 38 C.F.R. § 20.201 (2015).  Under this circumstance, the Board must remand the issue of an earlier effective date for TDIU to the RO for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  As the RO has acknowledged receipt of the NOD as to the bipolar/PTSD claim, Manlincon is not applicable to this issue.

Accordingly, the case is REMANDED for the following action:

Furnish the Veteran and her representative with a statement of the case on the issue of entitlement to an effective date prior to October 14, 2009, for the award of TDIU.  Notify the Veteran and her representative that this claim will not be returned to the Board unless the Veteran perfects an appeal by filing a timely substantive appeal. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


